DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1, 6, and 11 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 01/25/2022 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 6, that the claims are related to producing products.
Examiner respectfully disagrees with Applicant. The claims are considered to be abstract ideas because they are directed to a “method of organizing human activity” which include “commercial or legal interactions.” Optimizing the production model to minimize the lead time is a form of commercial or legal interactions because it allows the method to improve a sales process by minimizing the lead time. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Also, the claims are directed to a “mental process” because the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The main functions recited in claim 1 are collecting information (e.g. receiving work time data for each product model number and for each work code), analyzing the data (e.g. determining multimodal or skewed distributions, wherein the data is analyzed at a lower level of granularity when the distribution is multimodal or skewed), and displaying certain results of the collection and analysis (e.g. displaying a production plan using the work time data). 
Further, the claims do not include additional elements that are sufficient to amount significantly more than the judicial exception (see 101 Rejection below). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A production plan schedule creation method for making a production schedule for producing products related to a plurality product model numbers by performing work related to a plurality of work codes for each product, the production plan schedule creation method comprising: extracting, from work performance data required for work related to a predetermined work code for a product related to a predetermined product model number, a characteristic of a work time distribution for each product model number and for each work code; when the extracted characteristic of the work time distribution for each product model number and for each work code includes a distribution characteristic defined in a work time definition library, creating work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm according to the distribution characteristic; classifying a work time distribution for a product according to a number of components of the product; constructing a production model for producing the products related to the plurality of product model numbers using the work time definition data; and optimizing the production model to minimize a lead time of the production model, wherein the characteristic classification includes: (a) extracting the number of mountains in the work time distribution as the characteristic of the work time distribution, and when a plurality of the mountains are present as the characteristic of the work time distribution for each product model number and for each work code, the work time for each product model number and for each work code is defined as a work time including a work time dependent element other than the work code, (b) extracting a difference between left and right inclinations of a mountain in the work time distribution as the characteristic of the work time distribution, and when the inclination on a right side of the mountain is equal to or less than a predetermined threshold as the characteristic of the work time distribution for each product model number and for each work code, the work time for each product model number and for each work code is defined in a manner decomposed into a net work time and a wait time, (c) extracting a peak having no base as a normal distribution in the work time distribution as the characteristic of the work time distribution, and when a peak is present as the characteristic of the work time distribution for each product model number and for each work code, when the work time for each product model number and for each work code is defined, preprocessing of removing work performance data related to the peak as an outlier is performed, and (d) calculating a data loss rate of the work performance data for each product model number and for each work code, and when the data loss rate of the work performance data for each product model number and for each work code is equal to or larger than a predetermined threshold, preprocessing for the work performance data for each product model number and for each work code. These claim elements are considered to be abstract ideas because they are directed to a “method of organizing human activity” which include “commercial or legal interactions.” Optimizing the production model to minimize the lead time is a form of commercial or legal interactions because it allows the method to improve a sales process by minimizing the lead time. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a processor; an input and output interface; a network, a graphical user interface; a characteristic classification library; a work time definition library; an algorithm; a production model; and a data loss complement algorithm.
The processor is merely used for executing a program (Paragraph 0020). The input and output interface is connected to an input device such as a keyboard and a mouse, and the display interface is connected to a display to implement a GUI (Paragraph 0020). The network interface is an interface for connecting to a network (Paragraph 0020). The graphical user interface is merely used for displaying information (Paragraph 0020). The characteristic classification library is merely used for storing a characteristic of the work time distribution and a program for extracting the characteristic (Paragraph 0014). The work time definition library is merely used for creating work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm defined in the work time definition library according to the distribution characteristic (Paragraph 0006). The algorithm is merely an arithmetic expression that defines the work time corresponding to the characteristic of the work time distribution (Paragraph 0014). The production model is merely used for constructing a model for the products related to the plurality of product model numbers using the work time distribution data (Paragraph 0006). The data loss complement algorithm is applied when the data loss rate y equal to or larger than a threshold (Paragraph 0019).  Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of processor, network, user interface, and libraries are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the work time definition library is considered “field of use” (MPEP 2106.05h); as it’s just used to analyze work data for each product model number and for each work code and the database is not improved. The algorithm and the production model are simple limiting the use of the abstract idea to a “particular technological environment” MPEP 2106.05h at Step 2A. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of optimizing the production model to minimize the lead time, wherein the lead time is computed using a lower level of granularity. The specification shows that the processor is merely used for executing a program (Paragraph 0020). The input and output interface is connected to an input device such as a keyboard and a mouse, and the display interface is connected to a display to implement a GUI (Paragraph 0020). The network interface is an interface for connecting to a network (Paragraph 0020). The graphical user interface is merely used for displaying information (Paragraph 0020). The characteristic classification library is merely used for storing a characteristic of the work time distribution and a program for extracting the characteristic (Paragraph 0014). The work time definition library is merely used for creating work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm defined in the work time definition library according to the distribution characteristic (Paragraph 0006). The algorithm is merely an arithmetic expression that defines the work time corresponding to the characteristic of the work time distribution (Paragraph 0014). The production model is merely used for constructing a model for the products related to the plurality of product model numbers using the work time distribution data (Paragraph 0006). The data loss complement algorithm is applied when the data loss rate y equal to or larger than a threshold (Paragraph 0019). Further, the work time definition library is conventional still, storing information in a memory (MPEP 2106.05d). The algorithm and the production model are merely used as a tool to perform an abstract idea. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 6
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 6 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 6 recites: A production schedule for producing products related to a plurality of product model numbers by performing work related to a plurality of work codes for each product, wherein the production plan schedule creation program includes to extract, from work performance data required for work related to a predetermined work code for a product related to a predetermined product model number, a characteristic of a work time distribution for each product model number and for each work code, when the characteristic of the work time distribution for each product model number and each work code includes a distribution characteristic, create work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm according to the distribution characteristic, the characteristic classification program configured to classify a work time distribution for a product according to a number of components of the product, to construct a production model for producing the products related to the plurality of product model numbers using the work time definition data, to optimize the production model to minimize a lead time of the production model, wherein the characteristic classification includes: (a) extracting the number of mountains in the work time distribution as the characteristic of the work time distribution, and the work time definition program is configured to, when a plurality of the mountains are present as the characteristic of the work time distribution for each product model number and for each work code, define the work time for each product model number and for each work code as a work time including a work time dependent element other than the work code, (b) extracting a difference between left and right inclinations of a mountain in the work time distribution as the characteristic of the work time distribution, and the work time definition program is configured to, when the inclination on a right side of the mountain is equal to or less than a predetermined threshold as the characteristic of the work time distribution for each product model number and for each work code, define the work time for each product model number and for each work code in a manner such that the work time is decomposed into a net work time and a wait time, (c) extracting a peak having no base as a normal distribution in the work time distribution as the characteristic of the work time distribution, and the work time definition program is configured to, when a peak is present as the characteristic of the work time distribution for each product model number and for each work code, when defining the work time for each product model number and for each work code, perform preprocessing of removing work performance data related to the peak as an outlier, and (d) calculating a data loss rate of work performance data for each product model number and for each work code, when the data loss rate of the work performance data for each product model number and for each work code is equal to or larger than a predetermined threshold, preprocessing for the work performance data for each product model number and for each work code. These claim elements are considered to be abstract ideas because they are directed to a “method of organizing human activity” which include “commercial or legal interactions.” Optimizing the production model to minimize the lead time is a form of commercial or legal interactions because it allows the method to improve a sales process by minimizing the lead time. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 6 includes additional elements: a processor; an input and output interface; a network, a graphical user interface; a memory; a production plan schedule creation program; a characteristic classification unit; a work time definition unit; an algorithm; a production model construction unit; a production plan optimization unit; and a data loss complement algorithm.
The processor is merely used for executing a program (Paragraph 0020). The input and output interface is connected to an input device such as a keyboard and a mouse, and the display interface is connected to a display to implement a GUI (Paragraph 0020). The network interface is an interface for connecting to a network (Paragraph 0020). The graphical user interface is merely used for displaying information (Paragraph 0020). The memory is merely used for storing a program (Paragraph 0020). The production plan schedule creation program includes a characteristic classification unit, a work time definition unit, a production model construction unit, and a production plan optimization unit as main parts thereof (Paragraph 0021).  The characteristic classification unit is merely used for storing a characteristic of the work time distribution and a program for extracting the characteristic (Paragraph 0014). The work time definition unit is merely used for creating work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm defined in the work time definition library according to the distribution characteristic (Paragraph 0006). The algorithm is merely an arithmetic expression that defines the work time corresponding to the characteristic of the work time distribution (Paragraph 0014). The production model construction unit is merely used for constructing a model for the products related to the plurality of product model numbers using the work time distribution data (Paragraph 0006). The production plan optimization unit is merely used for minimizing a lead time while taking into account a constraint condition and the like for the constructed production model (Paragraph 0016). The data loss complement algorithm is applied when the data loss rate y equal to or larger than a threshold (Paragraph 0019). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the work time definition library is considered “field of use” (MPEP 2106.05h); as it’s just used to analyze work data for each product model number and for each work code and the database is not improved. The algorithm and the production model are simple limiting the use of the abstract idea to a “particular technological environment” MPEP 2106.05h at Step 2A. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of optimizing the production model to minimize the lead time, wherein the lead time is computed using a lower level of granularity. The specification shows that the processor is merely used for executing a program (Paragraph 0020). The input and output interface is connected to an input device such as a keyboard and a mouse, and the display interface is connected to a display to implement a GUI (Paragraph 0020). The network interface is an interface for connecting to a network (Paragraph 0020). The graphical user interface is merely used for displaying information (Paragraph 0020). The memory is merely used for storing a program (Paragraph 0020). The production plan schedule creation program includes a characteristic classification unit, a work time definition unit, a production model construction unit, and a production plan optimization unit as main parts thereof (Paragraph 0021).  The characteristic classification unit is merely used for storing a characteristic of the work time distribution and a program for extracting the characteristic (Paragraph 0014). The work time definition unit is merely used for creating work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm defined in the work time definition library according to the distribution characteristic (Paragraph 0006). The algorithm is merely an arithmetic expression that defines the work time corresponding to the characteristic of the work time distribution (Paragraph 0014). The production model construction unit is merely used for constructing a model for the products related to the plurality of product model numbers using the work time distribution data (Paragraph 0006). The production plan optimization unit is merely used for minimizing a lead time while taking into account a constraint condition and the like for the constructed production model (Paragraph 0016). The data loss complement algorithm is applied when the data loss rate y equal to or larger than a threshold (Paragraph 0019). Further, the work time definition library is conventional still, storing information in a memory (MPEP 2106.05d). The algorithm and the production model are merely used as a tool to perform an abstract idea. Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Dependent claim 11 is not directed to any additional abstract ideas and is also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: wherein the processor is configured to cause a histogram to be created representing the work time distribution. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a “method of organizing human activity” which include “commercial or legal interactions.” In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.

Potential Allowable Subject Matter
Regarding claim 1 (Currently Amended)
The closest prior art is McCormick (US 2006/0009989 A1). McCormick discloses a production plan schedule creation method for making a production schedule for producing products related to a plurality product model numbers by performing work related to a plurality of work codes for each product (Paragraph 0004, schedule multiple jobs on a limited number of machines and work stations), the production plan schedule creation method comprising: 
performing processing by a processor in communication with (i) an input and output interface, (ii) a network interface configured for communication with a network, and (iii) a display interface connected to a display to implement a graphical user interface (see Figure 1 and related text in Paragraph 0026), the processing comprising: 
extracting, from work performance data required for work related to a predetermined work code for a product related to a predetermined product model number, a characteristic of a work time … for each product model number and for each work code based on a characteristic classification library (Paragraph 0005, What MRP II did was to look at all of the sales forecast for completed products, the existing orders for those products and at the historical demand for the completed products, the subcomponents, the individual parts, and the raw material usage for all of that. It also looked at the time it took to setup and run jobs as well as the availability of equipment and fixtures to run those jobs); 
when the extracted characteristic of the work time … for each product model number and for each work code includes a characteristic defined in a work time definition library, creating work time definition data that defines a work time for each product model number and for each work code (Paragraph 0005, What MRP II did was to look at all of the sales forecast for completed products, the existing orders for those products and at the historical demand for the completed products, the subcomponents, the individual parts, and the raw material usage for all of that. It also looked at the time it took to setup and run jobs as well as the availability of equipment and fixtures to run those jobs)…; 
constructing a production model for producing the products related to the plurality of product model numbers using the work time definition data (Paragraph 0038, If an entity chose getting orders out faster, then the order of the constraint 18 to schedule against would be the man, machine, fixture or whatever constraint 17 selected that has the greatest order per load ratio on it. For example, if reducing lead-times was the strategic objective 11 and the desired result 26 was to get orders out faster and the machines were chosen as the constraint 17, then the machine with the greatest number of orders per machine load hours should be scheduled first for the planning period. The reason for this is that this measure 27 is determining the amount of time per order); 
and optimizing the production model to minimize a lead time of the production model (see Figure 2 and related text in Paragraph 0044, As another example, if the primary strategic objective 11 was reducing lead-times for customer orders and the measure for scheduling work 15 was chosen to be lead-time until order completion, the lead-time for each dependant job and/or order would be determined and cumulated 19. All of the independent jobs and/or orders could then be scheduled 20 since they would not impact any other job. The dependant jobs and/or orders would then be sorted 21 in ascending order by the chosen constraint 17. Thus, if the chosen constraint 17 was the machine, the jobs and/or orders would be sorted 21 ascendingly by machine; Paragraph 0047, The next step is to return to the step wherein the order of the constraints for scheduling work by was defined 18 and continue with this process until all of the jobs have been scheduled through all of the constraints).
daCosta (US 9,172,738 B1). daCosta discloses extracting, from work performance data required for work related to a predetermined work code for a product related to a predetermined product model number, a characteristic of a work time distribution for each product model number and for each work code based on a characteristic classification library (see Figure 7; Column 18, lines 67 & Column 19, lines 1-2, The asymmetric skew is expected its a composite of two distributions that, even if symmetric, are shifted by 710, measured from medians 704, 708; Column 19, lines 16-24, If CPU resources are limited, a simplified approach is to compute the median range for ETA and TET for an each order type this simplification should be reviewed, based on the level of customization that each coffee order has. If the orders are identical, the correlation is expected to be high but will be confirmed by the system software. Conversely, if orders have multiple options (e.g. soy milk, whipped cream), which significantly adds to the TET, then an approximation may not correlate well and the store performance display, FIG. 13 will indicate that; Column 19, lines 26-28, If the correlation is poor, then approximations should be avoided, in favor of a more comprehensive simulation with iteration shifting, see 700, 701,702 to match customer biases); 
when the extracted characteristic of the work time distribution for each product model number and for each work code includes a distribution characteristic defined in a work time definition library, creating work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm defined in the work time definition library according to the distribution characteristic (see Figure 7; Column 18, lines 67 & Column 19, lines 1-2, The asymmetric skew is expected its a composite of two distributions that, even if symmetric, are shifted by 710, measured from medians 704, 708; Column 19, lines 16-24, If CPU resources are limited, a simplified approach is to compute the median range for ETA and TET for an each order type this simplification should be reviewed, based on the level of customization that each coffee order has. If the orders are identical, the correlation is expected to be high but will be confirmed by the system software. Conversely, if orders have multiple options (e.g. soy milk, whipped cream), which significantly adds to the TET, then an approximation may not correlate well and the store performance display, FIG. 13 will indicate that; Column 19, lines 26-28, If the correlation is poor, then approximations should be avoided, in favor of a more comprehensive simulation with iteration shifting, see 700, 701,702 to match customer biases; Examiner notes that when the correlation is poor, the system analyzes the data at a lower level of granularity); 
classifying a work time distribution for a product according to a number of components of the product (see Figure 7; Column 19, lines 16-24, If CPU resources are limited, a simplified approach is to compute the median range for ETA and TET for an each order type this simplification should be reviewed, based on the level of customization that each coffee order has. If the orders are identical, the correlation is expected to be high but will be confirmed by the system software. Conversely, if orders have multiple options (e.g. soy milk, whipped cream), which significantly adds to the TET, then an approximation may not correlate well and the store performance display, FIG. 13 will indicate that; Column 19, lines 26-28, If the correlation is poor, then approximations should be avoided, in favor of a more comprehensive simulation with iteration shifting, see 700, 701,702 to match customer biases); 
constructing a … model for producing the products related to the plurality of product model numbers using the work time definition data (Column 3, lines 4-9, The alignment methods taught in this invention are applicable to multiple application domains including: scheduling meeting times for people on the go, providing timed promotions to mobile prospects, based on their ETA near the store, optimizing delivery schedules for packages, shifting schedules to deal with resource constraints, etc.); 
…, wherein the characteristic classification library includes a program for: (a) extracting [skewness] the work time distribution as the characteristic of the work time distribution, and when [skewness is] present as the characteristic of the work time distribution for each product model number and for each work code, the work time for each product model number and for each work code is defined as a work time including a work time dependent element other than the work code (see Figure 7; Column 19, lines 16-24, If CPU resources are limited, a simplified approach is to compute the median range for ETA and TET for an each order type this simplification should be reviewed, based on the level of customization that each coffee order has. If the orders are identical, the correlation is expected to be high but will be confirmed by the system software. Conversely, if orders have multiple options (e.g. soy milk, whipped cream), which significantly adds to the TET, then an approximation may not correlate well and the store performance display, FIG. 13 will indicate that; Column 19, lines 26-28, If the correlation is poor, then approximations should be avoided, in favor of a more comprehensive simulation with iteration shifting, see 700, 701,702 to match customer biases; In this case, the work time distribution depends on the multiple options added to one order), (b) extracting a difference between left and right inclinations of a mountain in the work time distribution as the characteristic of the work time distribution, and when the inclination on a right side of the mountain is equal to or less than a predetermined threshold as the characteristic of the work time distribution for each product model number and for each work code, the work time for each product model number and for each work code is defined in a manner decomposed into [different distribution for the multiple options] (see Figure 7; Column 18, lines 67 & Column 19, lines 1-2, The asymmetric skew is expected its a composite of two distributions that, even if symmetric, are shifted by 710, measured from medians 704, 708; Column 19, lines 16-24, If CPU resources are limited, a simplified approach is to compute the median range for ETA and TET for an each order type this simplification should be reviewed, based on the level of customization that each coffee order has. If the orders are identical, the correlation is expected to be high but will be confirmed by the system software. Conversely, if orders have multiple options (e.g. soy milk, whipped cream), which significantly adds to the TET, then an approximation may not correlate well and the store performance display, FIG. 13 will indicate that; Column 19, lines 26-28, If the correlation is poor, then approximations should be avoided, in favor of a more comprehensive simulation with iteration shifting, see 700, 701,702 to match customer biases).
Feital (Feital, T., Kruger, U., Dutra, J., Pinto, J.C. and Lima, E.L., 2013. Modeling and performance monitoring of multivariate multimodal processes. AIChE Journal, 59(5), pp.1557-1569). Feital discloses wherein the characteristic classification library includes a program for: (a) extracting the number of mountains in the work time distribution as the characteristic of the … distribution, and when a plurality of the mountains are present as the characteristic of the … distribution for each product model number and for each work code, the work … for each product model number and for each work code is defined as a work … including a … dependent element other than the work code (Page, 1557, Introduction, Industrial process systems in the chemical industry, however, are often characterized by multiple operating modes, caused by feedstock, product speciﬁcations, set-points, and/or manufacturing strategies.9,10 Consequently, statistical approaches that assume a single operation conditions are only of limited value; Page 1558, The component-wise identiﬁcation allows separating the principal components, and hence the source signals, into those describing the different modes and the ones that capture variation that the individual production modes commonly share; Page 1563, Identifying a multimodal monitoring model, After establishing a MLPCA model, the next step involved the identiﬁcation of a multimodal model on the basis of the four retained principal components. Figure 2b highlights that the ﬁrst component describes the M = 3 modes, so that m = 1. In contrast, the remaining n - m = 3 components do not describe the different operating modes); 
Giebels et al. (US 2006/0079979 A1) discloses wherein the work time distribution is decomposed into net work time and a wait time (Paragraph 0003, The total duration, or lead time, of a production task in complex discrete manufacturing consists of the time the task must wait before it can begin processing (the waiting time) and the time the task actually takes for processing (the processing time). Complex discrete manufacturing refers to manufacturing to produce a relatively large number of orders of different kinds, where a significant number of orders require a considerable number of production tasks. In practice, waiting times are often much longer than processing times and therefore dominate the overall lead time of a production order made up of a number of different production tasks; Paragraph 0007, The method steps and/or the steps performed by the processor and/or the steps called for by the computer readable program code include determining stochastic parameters for each task of the plurality of tasks, and calculating a stochastic waiting time for at least one selected task of the plurality of tasks. The calculation is based at least in part on the stochastic parameters of the tasks; Table 1, Processing Time, Any distribution of a deterministic value may be used).
Runkana et al. (US 2018/0107450 A1). Runkana et al. discloses extracting a peak having no base as a normal distribution in the work time distribution as the characteristic of the work time distribution, … , preprocessing of removing work performance data related to the peak as an outlier is performed (Paragraph 0004, Existing pre-processing techniques for cleaning the data conducts data filtering in a highly computational technique. The steps in this kind of data pre-processing technique further includes outlier analysis and data imputation. In case of outlier analysis of this kind, there are different outliers such as obvious outliers, and uncommon values, such as negative temperatures and pressures in case of operations involved in manufacturing and process industries. There are various types of outlier algorithms, but these cannot be implemented in all cases. Additionally, while carrying out outlier analysis for past historical data, there are cases of various operating conditions. In such cases, an outlier analysis over the entire period is not usually feasible as the distribution of the parameter might vary over certain operating conditions and over diverse periods of operation in a plant; Paragraph 0038, The integrated data obtained from the data filtering module 214 is utilized by the multi-level outlier analysis module 216 to remove one or more outliers to obtain a filtered data. The integrated data may include data points which are outside the normal range of a parameter and these data points are termed as outliers. The presence of outliers may lead to inflated error and substantial distortions of the parameters and statistical estimates. The statistical estimates are predicted values, which might not be accurately predicted if there are outliers, as the outliers would add noise to the data pre-processing system and reduce the data pre-processing system accuracy. The multi-level outlier analysis module 216 is a combination of a plurality of outlier removal models. Herein, the outlier removal models include one or more domain knowledge based outlier models, a box and whisker model and a z-score model. The domain knowledge based outlier models form a first level and the box and whisker model and the z-score model form the second level of the multi-level outlier analysis module 216. The outliers in the integrated data are first removed by utilizing the domain knowledge based outlier models and then a combination of the box and whisker model and the z-score model is utilized to remove the remaining outliers in the integrated data to obtain the filtered data. The multi-level outlier analysis module 216 is further described in detail with reference to FIG. 5), and (d) calculating a data loss rate of the work performance data for each product model number and for each work code, and when the data loss rate of the work performance data for each product model number and for each work code is equal to or larger than a predetermined threshold, a data loss complement algorithm is applied as preprocessing for the work performance data for each product model number and for each work code (Paragraph 0052, FIG. 5 illustrates a flow diagram depicting an exemplary process flow of method 500 for outlier analysis, in accordance with an example embodiment. In an embodiment, the process 500 may be embodied or executed in a system, for instance the system 200 (FIG. 2) through the multi-level outlier analysis module 216 (FIG. 2). The integrated data obtained from the data filtering module 214 is utilized for outlier analysis. At first parameters are identified on which outlier analysis should not be carried out. The outlier analysis is then carried out on the remaining number of parameters. The first level of the multi-level outlier analysis module 214 includes one or more domain knowledge based outlier models. The domain knowledge based outlier models remove outliers based on domain of the parameters. For example, in a process plant data there cannot be temperature values which are negative; hence the parameters for temperature data which have a negative value are considered as outliers and are removed; Paragraph 0053, Further, the second level of multi-level outlier analysis module 214 includes the box and whisker model and z-score model which are arranged in a hierarchical structure. At step 602, it is analyzed whether a parameter has to refrain from outlier analysis, if yes then the outlier analysis is stopped at step 604. If not, at step 606, a first amount of outliers is calculated using the box and whisker model with a factor α (for example α=3). At step 608, the first amount of outliers is compared with a pre-defined threshold value. At step 610, if the first amount of outliers is less than a pre-defined threshold value then the outliers are removed using the box and whisker model. If the first amount of outliers is equal to or greater than the pre-defined threshold value, then a second amount of outliers is calculated using the box and whisker model with a factor 2α (for example 2α=6) as in step 612 and also using the z-score model with factor β (for example β=3) as in block 614. The second amount of outliers obtained from both the box and whisker model and the z-score model is compared at step 616, and the model providing lesser second amount of outliers is utilized for removing the outliers from the integrated data to obtain the filtered data. For example, if the second amount of outliers obtained by the box and wisher model with a factor 2α is greater than the second amount of outliers obtained by the z-score model with factor β, the z-score model is utilized to remove the outliers at step 618, otherwise by the box and wisher model is utilized to remove the outliers at step 620 for a particular parameter. The filtered data is further utilized to obtain imputed data by the system 200 as described further in FIG. 6; Paragraph 0054, FIG. 6 illustrates a flow diagram depicting an exemplary process flow of method 600 for availability analysis, in accordance with an example embodiment. In an embodiment, the process 600 may be embodied or executed in a system, for instance the system 200 (FIG. 2) through the multivariate imputation module 218 (FIG. 2). After outlier analysis, to assess the availability of various parameters in the filtered data, data availability statistics is carried out by the availability module 220 and the missingness pattern analysis (MPA) module 222).
However, the cited art, alone or in any combination, fails to teach or suggest at least: extracting, from work performance data required for work related to a predetermined work code for a product related to a predetermined product model number, a characteristic of a work time distribution for each product model number and for each work code based on a characteristic classification library; when the extracted characteristic of the work time distribution for each product model number and for each work code includes a distribution characteristic defined in a work time definition library, creating work time definition data that defines a work time for each product model number and for each work code in accordance with an algorithm defined in the work time definition library according to the distribution characteristic; classifying a work time distribution for a product according to a number of components of the product; constructing a production model for producing the products related to the plurality of product model numbers using the work time definition data; and optimizing the production model to minimize a lead time of the production model, wherein the characteristic classification library includes a program for: (a) extracting the number of mountains in the work time distribution as the characteristic of the work time distribution, and when a plurality of the mountains are present as the characteristic of the work time distribution for each product model number and for each work code, the work time for each product model number and for each work code is defined as a work time including a work time dependent element other than the work code, (b) extracting a difference between left and right inclinations of a mountain in the work time distribution as the characteristic of the work time distribution, and when the inclination on a right side of the mountain is equal to or less than a predetermined threshold as the characteristic of the work time distribution for each product model number and for each work code, the work time for each product model number and for each work code is defined in a manner decomposed into a net work time and a wait time, (c) extracting a peak having no base as a normal distribution in the work time distribution as the characteristic of the work time distribution, and when a peak is present as the characteristic of the work time distribution for each product model number and for each work code, when the work time for each product model number and for each work code is defined, preprocessing of removing work performance data related to the peak as an outlier is performed, and (d) calculating a data loss rate of the work performance data for each product model number and for each work code, and when the data loss rate of the work performance data for each product model number and for each work code is equal to or larger than a predetermined threshold, a data loss complement algorithm is applied as preprocessing for the work performance data for each product model number and for each work code.
Nor does the remaining prior art of record remedy the deficiencies found in the cited prior art. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings.
Independent claim 6 recites similar amendments as independent claim 1. Claim 11 depends from independent claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                                                                                                                                                                                                                              /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624